DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 8, 9, 20, and 22 have been amended. Claims 4, 11, 12, 14, 15, 21, and 23 are cancelled. Claims 1-3, 5-10, 13, 16-20, 22, and 24-25 are currently pending. 

Response to Arguments

Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Shallal does not teach “a controller… configured to cause a first data transfer from first memory device to the second memory device… in response to receiving a first command from a host via a register clock driver (RCD), wherein the first command is sent from the controller to the first memory device via the RCD” newly amended claim 1, the Examiner respectfully disagrees. 

Shallal discloses a memory system (Fig. 1A, 1A00) that contains a non-volatile memory controller (Fig. 1A, 128; i.e. a controller of claim 1) coupled to DRAM devices (Fig. 1A, 124; i.e. a first memory device of claim 1) via a command buffer (Fig. 1A, 126), and wherein the DRAM devices are further coupled to data buffers (Fig. 1A, 122; i.e. a data buffer of claim 1) via a first bus ([0056], “set of DRAM devices 124.sub.1 and a second set of DRAM devices 124.sub.2 using a data bus 114.sub.1 and a data bus 114.sub.2”). While Applicant argues that there is no RCD to transfer commands to memory devices, Shallal further discloses that the command buffer is an RCD (Fig. 1A, 126) capable of receiving commands from a host ([0057], “commands from the host memory controller 105 can be received by a command buffer 126 (e.g., registering clock driver or RCD) at the hybrid memory module 120 using a command and address (CA) bus 116. For example, the command buffer 126 might be a registering clock driver (RCD)”) and wherein the commands are then sent to the memory controller ([0083], “host and/or the hybrid memory module might have detected the loss of power and triggered the data backup event. Such backup events can be invoked at the non-volatile memory controller 128 from the host memory controller 105 (e.g., via the command buffer 126), from the Save_n signal”) to perform a data transfer between first and second memory devices ([0083], “non-volatile memory controller 128 can then begin to issue backup commands to the command buffer 126 (see message 262) that can be forwarded to the DRAM devices 124 (see message 263) to save data from the DRAM devices 124 to the flash memory devices 134”). Thus, Shallal does teach an RCD that accepts commands from a host, sends the commands to a memory controller, and wherein the memory controller causes a data transfer between first and second memory devices. 
Furthermore, while Applicant cites Paragraphs arguing why the Office Action is not using a preferred embodiment, MPEP § 2123, section II “NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART” states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Applicant’s arguments with respect to claim(s) 1 limitation “wherein the controller is configured to cause a second data transfer from the host to the second memory device via the data buffer and the second bus” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 13, 16-20, 22, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, claim elements in lines 8-10 state “in response to receiving a first command from a host via a register clock driver (RCD), wherein the first command is sent from the controller to the first memory device via the RCD”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function of the controller sending the first command from the host to the first memory device. Applicant’s Specification filed 01/29/2021 discloses in Paragraph [0035] that “Commands can be generated by controller 314 to transfer data from memory devices... The commands can be sent by controller to register clock driver (RCD) 360 via bus 364”, therefore indicating that the controller only sends commands generated at the controller, and does not send any commands received from a host. Furthermore, Applicant’s Drawings filed 01/29/2021 shows in Figure 4, Block 464 that the controller creates a second command to send to the first memory device after receiving the first command from the host in Figure 4, Block 462. 
Therefore, the Specification and Drawings disclose that the controller does not send the first command to the memory device (which was received from the host), but that the controller generates a second command to send to the memory device. Examiner suggests amending the claim by indicating that a different first command is created by the controller of the memory module in response to the first command, sent to the first memory device via the RCD, and executed at the first memory device. 

Regarding claim 8, claim elements in lines 8-9 state “wherein the first number of commands are sent to the first memory device via the RCD”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function of the controller sending the first command from the host to the first memory device for similar rationale as seem above for claim 1. 
Examiner suggests amending the claim by indicating that a different first command is created by the controller of the memory module in response to the first command, sent to the first memory device via the RCD, and executed at the first memory device.

Regarding claim 13, claim elements in lines 12-13 state “wherein the first command is sent from the controller to the first number of memory devices via the RCD”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function of the controller sending the first command from the host to the first memory device for similar rationale as seem above for claim 1. 
Examiner suggests amending the claim by indicating that a different first command is created by the controller of the memory module in response to the first command, sent to the first memory device via the RCD, and executed at the first memory device.

Regarding claim 20, claim elements in lines 10-12 state “sending the first command and the second command to the first memory device via the RCD; executing the first command”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function of the controller sending the first command from the host to the first memory device for similar rationale as seem above for claim 1. 
Examiner suggests amending the claim by indicating that a different first command is created by the controller of the memory module in response to the first command, sent to the first memory device via the RCD, and executed at the first memory device.

Claims 2-3, 5-7, 9-10, 16-19, 22, and 24-25 are rejected because they are dependent on the rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 20, 22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim element “receiving a first command from a host” in line 8 is considered indefinite because it is unclear if “a host” is the same as “a data buffer couplable to a host” in line 2 of claim 1. 
Examiner suggests amending the claim as “receiving a first command from the host”, therefore indicating that they are the same host. 

Regarding claim 20, the claim element “receiving, from a host device, a third command at a controller on a memory module” in line 19 is considered indefinite because it is unclear if “a host device”, “a controller”, and “a memory module” are the same as “receiving, from a host device, a first command at a controller on a memory module” in line 2 of claim 20, respectively. 
Examiner suggests amending the claim as “receiving, from the host device, a third command at the controller on the memory module”, therefore indicating that they are the same as the prior claim elements of claim 20. 

Furthermore, the claim 20 element “executing the first command by transferring the data between the host and the second memory device via the data buffer and the third bus” in lines 22-23 are considered indefinite because it is unclear how the first command transfers data between the host and the second memory device when it is sent to the first memory device in prior claim 20 element, lines 10-11, “sending the first command the second command to the first memory device via the RCD” while also being used to transfer data between the host and the first memory device in prior claim 20 element, lines 12-13, “executing the first command by transferring the data between the host and the first memory device via the data buffer”. 
Applicant’s Specification filed 01/29/2021 makes no mention of a single first command that is capable of causing both a data transfer between a host and first memory device and a host and second memory device while being sent to the first memory device. 
Examiner suggests amending the claim to indicate that a different command is used to cause the data transfer between the host and the second memory device. 

Claims 2, 3, 5-7, 22 and 24-25 are rejected because they are dependent on the rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shallal (US 2017/0109058) in view of Perego (US 2015/0106560) and further in view of Lim (US 2020/0402551).

Regarding claim 1, Shallal teaches an apparatus (Fig. 1A, 1A00 & Fig. 3A, 3A00, Same Embodiment), comprising: a data buffer (Fig. 1A, 122, Data Buffer) couplable to a host (Fig. 1A, 102, Host); a first memory device (Fig. 1A, 124, DRAM Devices) coupled to the data buffer via a first bus (Paragraph 0056, the data to and/or from the DRAM devices 124.sub.1 and the DRAM devices 124.sub.2 can be buffered by a set of data buffers 122.sub.1 and data buffers 122.sub.2), wherein all DQ pins of the first memory device are coupled to the data buffer via the first bus (Fig. 2A same embodiment as Fig. 1A, MDQ/MDQS pins between DRAM 124 and Data Buffer 122; Paragraph 0078, two DDR4 devices can share the high bit rate MDQ/MDQS signal connections to a respective data buffer (e.g., DB02 device)); a second memory device (Fig. 1A, 134, Flash Memory Devices); and a controller coupled (Fig. 1A, 128, Non-Volatile Memory Controller) to the data buffer via a second bus (Fig. 1A, Connection between 128 Controller and 122 Buffer) and configured to cause a data transfer from first memory device to the second memory device via the data buffer (Fig. 3A, Indirect Data Path 302; Paragraph 0088, the indirect data path 302 requires that data from the DRAM devices (e.g., DDR4 devices) be routed through the data buffers (e.g., DB02 devices) to the DRAM interface of the non-volatile memory controller 128 during backup and restore) and the second bus in response to receiving a first command from a host (Paragraph 0083, backup events can be invoked at the non-volatile memory controller 128 from the host memory controller 105 (e.g., via the command buffer 126), from the Save_n signal) via a register clock driver (RCD) (Fig. 1A, 126, Command Buffer; Paragraph 0057, commands from the host memory controller 105 can be received by a command buffer 126 (e.g., registering clock driver or RCD)), wherein the first command is sent from the controller to the first memory device via the RCD (Paragraph 0083, non-volatile memory controller 128 can then begin to issue backup commands to the command buffer 126 (see message 262) that can be forwarded to the DRAM devices 124 (see message 263) to save data from the DRAM devices 124 to the flash memory devices 134), wherein the second bus is a sideband bus (Paragraph 0083, the DRAM devices 124 (see message 263) to save data from the DRAM devices 124 to the flash memory devices 134 (see message 264); i.e. through the indirect path 302 of Figure 3A), and wherein the controller is configured to cause a second data transfer to the second memory device via the data buffer and the second bus (Fig. 1A, Data transfer from Data Buffer to Flash Memory via second bus between NVMe Controller and Data Buffer; Paragraph 0083, on-volatile memory controller 128 can then begin to issue backup commands to the command buffer 126 (see message 262) that can be forwarded to the DRAM devices 124 (see message 263) to save data from the DRAM devices 124 to the flash memory devices 134).
Shallal further teaches wherein the second bus is a sideband bus configured for data transfers (Fig. 3A, Indirect Path 302, DRAM LDQ Interface). Shallal does not explicitly teach serialized data transfers.
Perego teaches wherein the second bus is a sideband bus configured for serialized data transfers (Fig. 28; Paragraph 0242, high-speed (HS) serial DQ interface #0 2878, and HS serial DQ interface #1 2879.  CA.sub.0 interface 2886 is shown to be for coupling to a DRAM bank (DRAM bank #0).  CA.sub.1 interface 2887 is shown to be for coupling to a DRAM bank (DRAM bank #1).  HS serial DQ interfaces #0 2878 and #1 2879 are shown to be for coupling to DQ buffers). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Perego and include a serial data bus transfer for the DRAM DQ interface of Shallal.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using commonly used and well-known serial interfaces, thus complying with industry standards with the use of high-speed serial interfaces. 
Neither Shallal nor Perego explicitly teaches wherein the controller is configured to cause a second data transfer from the host to the second memory device via the data buffer and the second bus. 
Lim teaches wherein the controller (Fig. 15A, 1262, NVM Controller) is configured to cause a second data transfer (Paragraph 0108, host 100 transmits a write address XADR followed at time T4 by a write command XWR. As a result, the RCD 220 transmits an internal write command (at ICMD) to the NVM controller of the NVM 260) from the host (Fig. 15A, 100, Host) to the second memory device (Fig. 15A, 1264, NVM) via the data buffer and the second bus (Paragraph 0111, writing data to the NVM 260 may require two write operations. A first write operation is from the DRAM device 240 to a buffer of the NVM controller 1252, and a second write operation is from the NVM controller 1252 to the NVM device 1264).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Lim and allow for a host write to NVM via the data buffer and the second bus of Shallal.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the storage of host data in a reliable/robust NVM device while bypassing storage of memory in the DRAM first thus saving time (See Lim: Paragraph 0075).

Regarding claim 6, the combination of Shallal/Perego/Lim teaches the apparatus of claim 1. Shallal teaches wherein the apparatus is a non-volatile dual in-line memory module (NVDIMM), the first memory device is a volatile memory device, and the second memory device is a non-volatile memory device (Paragraph 0058, hybrid memory module 120 shown in FIG. 1A further comprises a non-volatile memory controller 128 coupled to a flash controller 132 and a set of flash memory devices 134… Such hybrid memory modules can be referred to as non-volatile DIMMs (NVDIMMs)).

Regarding claim 7, the combination of Shallal/Perego/Lim teaches the apparatus of claim 1. Shallal teaches wherein the second memory device is a non- volatile memory device configured to store data from the first memory device during a catastrophic save operation (Paragraph 0062, a backup power module 150 is shown coupled to the hybrid memory module 120 to deliver power to the hybrid memory module 120 during persistence operations such as data backup and data restore in the event of a system power loss… store enough charge to keep at least a portion of the hybrid memory module 120 powered up long enough to copy all of its data from the DRAM to the flash memory).

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shallal (US 2017/0109058) in view of Perego (US 2015/0106560) in view of Lim (US 2020/0402551) and further in view of Farmahini Farahani (US 2019/0371400), herein Farmahini.

Regarding claim 2, the combination of Shallal/Perego/Lim teaches the apparatus of claim 1. Shallal teaches a third bus (Fig. 1A, 114, Data Bus coupled to 110, System Bus) to transfer data from the host to the first memory device (Fig. 1A, Host 102 to DRAM Devices 124; Paragraph 0056, the host memory controller 105 can write data to and/or read data from a first set of DRAM devices 124.sub.1 and a second set of DRAM devices 124.sub.2 using a data bus 114.sub.1 and a data bus 114.sub.2). 
The combination of Shallal/Perego/Lim does not explicitly teach wherein the data buffer includes a multiplexor configured to select a third bus to transfer data from the host to the first memory device.
Farmahini teaches wherein the data buffer (Fig. 2, 232, MDB) includes a multiplexor (Paragraph 0012, Hybrid memory module 221 includes… a multiplexing data buffer 232) configured to select a third bus (Fig. 2, 252 External Parallel Data Bus; Paragraph 0017, Multiplexing data buffers (e.g., multiplexing data buffer 232… are used to buffer data provided from, for example… volatile memories 212, 214, 218, and/or 216, external parallel data buses 252 and/or 256) to transfer data from the host to the first memory device (Fig. 2, 212, VM; Paragraph 0015, volatile memories described herein (e.g., volatile memory 212… are used to store data caches originating from host 101). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Farmahini and include a multiplexer within the data buffers to switch between different memory connections and host bus connections.   
One of ordinary skill in the art would be motivated to make the modifications to efficiently create a switch capable of parallel data transfers (See Farmahini: Paragraph 0022), thus increasing the bandwidth capabilities of the memory system while reducing latency (See Farmahini: Paragraph 0001).

Regarding claim 3, the combination of Shallal/Perego/Lim teaches the apparatus of claim 1. Shallal further teaches wherein the data buffer (Fig. 3A, 302, Indirect Data Path) configured to select the second bus transfer data from the first memory device to the second memory device (Paragraph 0088, FIG. 3A shows the hybrid memory module 2A00 comprising a highlighted instance of an indirect data path 302 used for data backup and data restore operations… the indirect data path 302 requires that data from the DRAM devices (e.g., DDR4 devices) be routed through the data buffers (e.g., DB02 devices) to the DRAM interface of the non-volatile memory controller 128 during backup and restore; i.e. data backup on Flash Memory Devices 134). 
The combination of Shallal/Perego/Lim does not teach a data buffer multiplexor. 
Farmahini teaches wherein the data buffer includes a multiplexor (Fig. 2, 232, MDB) configured to select the second bus transfer data from the first memory device to the second memory device (Fig. 2, 232 MDB communicates to Cache Controller 242 through second bus 291, and further communicates between cache controller 242 and NVM 202; Paragraph 0017, Multiplexing data buffers (e.g., multiplexing data buffer 232, multiplexing data buffer 234, multiplexing data buffer 236, multiplexing data buffer 238) are used to buffer data provided from, for example, non-volatile memories 202, 204, 206, and/or 208, volatile memories 212, 214, 218, and/or 216, external parallel data buses 252 and/or 256, and cache controller 242).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Farmahini and include a multiplexer within the data buffers to switch between different memory connections and host bus connections.   
One of ordinary skill in the art would be motivated to make the modifications to efficiently create a switch capable of parallel data transfers (See Farmahini: Paragraph 0022), thus increasing the bandwidth capabilities of the memory system while reducing latency (See Farmahini: Paragraph 0001).

Regarding claim 5, the combination of Shallal/Perego/Lim teaches the apparatus of claim 1. Shallal further teaches wherein the data buffer includes a memory array (Fig. 1A, 122, Data Buffer). 
The combination of Shallal/Perego/Lim does not explicitly teach wherein the data buffer is an SRAM.
Farmahini teaches wherein the data buffer includes an SRAM array (Paragraph 0018, the types of dies used for multiplexing data buffers, non-volatile memories, volatile memories, volatile memory tag units, and controllers may vary based on the design of the hybrid memory module.  In various embodiments, for example, volatile memory tag units are implemented in SRAM, embedded DRAM (eDRAIVI), or low-latency DRAM to provide faster access time; i.e. implies data buffers can be an SRAM type of memory die). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Farmahini and include an SRAM data buffer for the data buffer of Shallal.   
One of ordinary skill in the art would be motivated to make the modifications to use the commonly used and well-known SRAM memory die type to provide faster access times (See Paragraph 0018).

Allowable Subject Matter

Claims 8-10, 13, 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Claims 20, 22, and 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8, 13, and 20, none of the cited references either alone or in combination teach receiving a first command from a host to a memory controller via a RCD, transmitting a different first command from the controller to the first memory device via the RCD, and in response causing a data transfer between the host and the first memory device via the data buffer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2020/0402551 discloses sending a host command to a RCD and further sending the host command from the RCD to the controller. 
US PGPUB 2018/0285013 discloses every first memory device (Fig. 1A, 105, DRAM) coupled to a buffer (Fig. 1A, 110) with ALL of its DQ pins (Fig. 1A; Paragraph 0025, Each data-buffer component 110 steers data, at the direction of steering signals DS in this example, from four DRAM components 105 to and from two data ports DQu and DQv of a module connector 112). 
US PGPUB 2014/0101382 discloses all DQ pins of a DRAM device are coupled to a data buffer (Fig. 3, 317, DQ Channels Between DRAM 316 and Buffer 312). 
US PGPUB 2020/0293461 discloses a sideband channel between the data buffer (Fig. 1, 104A/B) and the memory controller (Fig. 1, 102, FPGA). 
US PGPUB 2008/0005496 discloses data buffers coupled to a memory controller via a sideband channel (Fig. 6). 
US PGPUB 2017/0075576 discloses transmitting a save command from a host to an RCD and further transferring the command to the controller, whereupon the controller performs a data transfer between DRAM memory and NVMe memory. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184